UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5152



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHAMAREE DONTAE BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-01251)


Submitted:   July 13, 2007                 Decided:    July 24, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Reginald L. Lloyd, United States
Attorney, C. Todd Hagins, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shamaree Dontae Brown pled guilty to possession with

intent to distribute 50 grams or more of cocaine base, and a

quantity   of   cocaine,   in   violation    of   21   U.S.C.   §   841(a)(1),

(b)(1)(A), (b)(1)(C) (2000).       Brown reserved the right to appeal

the district court’s denial of his motion to suppress.              Finding no

error, we affirm.

           This court reviews the factual findings underlying a

motion to suppress determination for clear error, and the district

court’s legal determinations de novo.              See Ornelas v. United

States, 517 U.S. 690, 699 (1996).           When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the government.        See United States v. Seidman, 156

F.3d 542, 547 (4th Cir.1998).          If a warrant is found to be

defective, the evidence obtained from the defective warrant may

nevertheless be admitted under the good faith exception to the

exclusionary rule.     United States v. Leon, 468 U.S. 897, 922-23

(1984).    Where, as here, the challenge is to both the probable

cause determination and then also to the conclusion that the good

faith exception applies, the court will ordinarily address the good

faith determination first, unless the case involves the resolution

of a novel question of law necessary to provide guidance to police

officers and magistrates.       See United States v. Legg, 18 F.3d 240,




                                   - 2 -
243 (4th Cir. 1994); United States v. Craig, 861 F.2d 818, 820 (5th

Cir. 1988)

             Here, the affidavit supporting the warrant application

was based partly on information provided by a known confidential

informant that had demonstrated his or her reliability by providing

information in the past that had led to arrests on five different

occasions.       Moreover,     the     investigator       corroborated       this

information by surveilling Brown traveling on numerous occasions

from the residence sought to be searched to another residence known

to   be   associated   with   drug    activity,   by     verifying    that   the

utilities at the residence to be searched were registered in

Brown’s name, and by finding cocaine in the trash outside the

searched    premises   the    day    before   applying    for   the   warrant.

Accordingly, without reaching the question whether the search

warrant was supported by probable cause, we find the district court

correctly denied Brown’s motion to suppress as there was an ample

basis for applying the good faith exception recognized in Leon.

            We therefore affirm the district court’s judgment.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                     - 3 -